                        IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA




UNITED STATES OF AMERICA,                            Case No. 3:19-cr-00008-TMB-DMS
                         Plaintiff,


           vs.                                         FINAL REPORT AND
                                                   RECOMMENDATION OF THE
                                                 MAGISTRATE JUDGE UPON A PLEA
IOSIA NELSON FISO,                                         OF GUILTY
                         Defendant.




           Upon Defendant's request to enter a guilty plea, pursuant to Rule 11 of the Federal

Rules of Criminal Procedure, to Count 1 and admit the criminal forfeiture allegation of the

First Superseding Indictment, this matter was referred to the Magistrate Judge by the

District Court, with the written 1 and oral consents of Defendant, counsel for Defendant,

and counsel for the United States.

           Thereafter, the matter came on for a hearing on Defendant’s guilty plea, in full

compliance with Rule 11, Federal Rules of Criminal Procedure, before the Magistrate

Judge, in open court and on the record.




1
    Doc. 45.
       In consideration of that hearing and the allocution made by the Defendant under

oath, on the record, in the presence of counsel, and the remarks of the Assistant United

States Attorney,

       A.      I make the following FINDNGS – that the Defendant understands:

            1. That any false statements made by the Defendant under oath may later be

               used against him in a prosecution for perjury;

            2. The right to persist in a plea of not-guilty;

            3. The consequence of not being a United States citizen;

            4. The nature of the charges against him;

            5. The maximum possible sentence, including imprisonment, fine, and the

               effect of the supervised release term;

            6. Any applicable mandatory minimum penalty;

            7. The Court’s authority to order restitution;

            8. The Court’s obligation to impose a special assessment;

            9. Any applicable forfeiture;

            10. The right to a speedy and public trial by jury;

            11. The right to be represented by counsel – and if necessary, to have the court

               appoint counsel at trial, and at every other stage of the proceedings;

            12. The right to confront and cross-examine adverse witnesses, to be protected

               from compelled self-incrimination, to testify and present evidence, and to

               compel the attendance of witnesses;

United States v. Fiso
3:19-cr-00008-TMB-DMS
Final R&R re Plea of Guilty
Page 2
            13. The Defendant’s waiver of trial rights if the Court accepts a guilty plea or

               nolo contendere;

            14. That he knowingly, intelligently and voluntarily waived his right to appeal

               or collaterally attack his conviction and any sentence imposed if it is within

               the range contemplated by the plea agreement; and

            15. That in determining a sentence, the court’s obligation to calculate the

               applicable sentencing guideline range and to consider that range pursuant to

               the Sentencing Guidelines promulgated by the United States Sentencing

               Commission, possible departures under the Sentencing Guidelines, and

               variances under 18 U.S.C. §3553(a).

       B.      I further FIND that:

            1. The Defendant is competent to enter a plea;

            2. That the plea of guilty by the Defendant has been knowingly and voluntarily

               made and is not the result of force, threats, or coercion;

            3. Any agreements or promises which induced the plea of guilty are set forth in

               the written plea agreement or on the record; and

            4. That there is a factual basis for the Defendant’s plea and the factual basis is

               in conformity with Rehaif v. U.S., --- S.Ct. --- (2019).

       C.      I RECOMMEND that the District Court accept the Defendant’s plea of

guilty to Count 1 which charges, Title 18, United States Code, Section 922(g)(1) – Felon

in Possession of a Firearm; and his admission to the criminal forfeiture allegation of the

United States v. Fiso
3:19-cr-00008-TMB-DMS
Final R&R re Plea of Guilty
Page 3
First Superseding Indictment. I FURTHER RECOMMEND the District Court vacate

the Final Pretrial Conference and Trial By Jury date.

IT IS FURTHER ORDERED:

       D.      A Presentence Report be prepared.

            1. Any objection(s) to the presentence report shall be filed no later than fourteen

               (14) days after receiving the presentence report pursuant to Fed. R. Crim. P.

               32(f)(1);

            2. Any sentencing memorandum shall be filed no later than seven (7) business

               days prior to sentencing pursuant to D.Ak. L.Cr.R. 32.1(d).

       The Sentencing hearing will be before United States District Judge Timothy M.

Burgess. The court excludes time from August 15, 2019 until the time of sentencing

pursuant to 18 U.S.C. §3161(h)(1)(G) on the ground that the District Judge will be

considering the proposed plea agreement.

               DATED this 9th day of September, 2019, at Anchorage, Alaska.

                                                          s/ Matthew M. Scoble
                                                          MATTHEW M. SCOBLE
                                                          United States Magistrate Judge




This Report and Recommendation is being issued as a Final Report and Recommendation.
Pursuant to Fed. R. Crim P. 59(b)(3), any objections will be considered by the District
Court Judge who will accept, reject, or modify the recommendation following de novo
review. Any objections must be filed within three (3) days from the date of service of this

United States v. Fiso
3:19-cr-00008-TMB-DMS
Final R&R re Plea of Guilty
Page 4
Report and Recommendation. The shortened objection deadline is due to the request
of the District Court Judge. Fed. R. Crim P. 59(b)(2) and D. Ak. L.M.R. 6(a)
authorizes the court to alter the standard objection deadlines.


Reports and recommendations are not appealable orders. Any notice of appeal pursuant to
Fed. R. App. P. 4(a)(1) should not be filed until entry of the District Court’s judgment. See
Hilliard v. Kincheloe, 796 F.2d 308 (9th Cir. 1986).




United States v. Fiso
3:19-cr-00008-TMB-DMS
Final R&R re Plea of Guilty
Page 5
